  

Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
7th day of May, 2012, and is effective as of June 6, 2012 (the “Effective
Date”), by and between SUSQUEHANNA BANCSHARES, INC., a Pennsylvania corporation
(the “Company”), and Michael W. Harrington, an adult individual whose principal
residence is at 8346 Black Walnut Drive, East Amherst, NY 14051 (the
“Employee”).

Background

            WHEREAS, the Company desires to employ the Employee as the Executive
Vice President and Treasurer of the Company, the Employee desires to be employed
by the Company in such capacity;

 

            WHEREAS, the Company and the Employee desire to enter into this
Agreement to evidence the terms and conditions of the Employee’s employment with
the Company as its Executive Vice President and Treasurer.

 

            NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and promises contained herein, and intending to be bound hereby, the
parties agree as follows:

 

1.                  Position.  The Company hereby agrees to employ the Employee
and the Employee hereby agrees to commence employment with the Company, as
Executive Vice President and Treasurer.

2.                  Duties. 

2.1              The Employee agrees to assume such duties and responsibilities
as may be consistent with the position of the Executive Vice President and
Treasurer and as may be assigned to the Employee by the Chief Financial Officer
of the Company from time to time. No change in the duties of the Employee shall
in any way diminish the compensation payable to him pursuant to the provisions
of Paragraph 4 hereof.

2.2              The Employee agrees to devote his full time, skill, attention
and energies and his best efforts to the performance of his duties under this
Agreement, consistent with practices and policies established from time to time
by the Company. The Employee agrees, in addition to the covenants concerning
Non-Competition contained in Paragraph 11, that he shall not engage in any other
business activity (including, without limitation, participation by the Employee
on any unaffiliated profit or non-profit board of directors) except: (a) upon
the prior written notice to and consent of the Board, or (b) solely as an
investor in real or personal property, the management of which shall not

detract from the performance of his duties hereunder; provided, however, that
the engagement by the Employee in any such business activity shall at all times
be in conformity with the Company’s Code of Ethics, as the same may be amended
or supplemented from time to time. Notwithstanding anything herein to the
contrary, the Employee shall terminate any such activity upon reasonable request
by the Company.

3.                  Period of Employment. 

 

 

--------------------------------------------------------------------------------

 

  

3.1              Unless terminated earlier pursuant to the applicable
termination provisions of this Agreement, the period of employment shall
commence on the Effective Date and end on the third December 31 next following
the Effective Date (as the same may be extended pursuant to this Paragraph, the
“Period of Employment”). If written election not to renew by either party is not
received by the other party by (a) November 1 of the year of the Effective Date,
or (b) November 1 any subsequent year, if this Agreement has previously been
extended pursuant to this Paragraph 3, then the Period of Employment shall be
automatically extended by one year.

3.2              Notwithstanding anything to the contrary set forth herein, the
Employment Period shall not extend beyond:

3.2.1        Normal Retirement Date, or

3.2.2        if a Change in Control occurs prior to the Normal Retirement Date,
the later of (a) the Normal Retirement Date, or (b) the first anniversary of the
Change in Control.

4.                  Compensation.  For all services rendered by the Employee
under this Agreement, the Company shall pay to the Employee compensation as
provided below:

4.1              Base Salary.  The Company shall pay the Employee a minimum
annual base salary at the rate of $350,000 per year in accordance with the
Company’s normal payroll practices. In connection with the annual review
required by Subparagraph 4.3 hereof, the Employee’s base salary shall be
reviewed and in light of such review may be increased (but not decreased),
taking into account any change in the Employee’s responsibilities, performance
of the Employee and other pertinent factors. Payment of any increase in the
Employee’s base salary (if any) shall commence no later than July 1 of the year
in which the increase is granted.

4.2              Bonus.  The Company may, but shall not be required to, pay to
the Employee annual bonus compensation in such amount as may be determined by
the appropriate board of directors or its designee within guidelines established
by the Company. The Employee’s bonus (if any) for a fiscal year shall be paid to
him at the time and in the form and manner provided under the terms of the
applicable plan pursuant to which the bonus is awarded.  Notwithstanding any
provision of this Agreement to the contrary, the Employee shall be eligible to
earn a full year’s bonus for calendar year 2012 without regard to the fact that
he will not be employed for the full calendar year 2012; provided that such
bonus is otherwise earned in accordance with the terms of the applicable bonus
plan in effect for 2012.

4.3              Annual Review.  The determination of compensation payable by
the Company hereunder shall be made by the Compensation Committee or its
designee, which shall perform an annual review of this Agreement, the Employee’s
performance with the Company, and compensation payable hereunder. The results of
such review, including recommendation as to base salary adjustment and bonus (if
any), shall be reported to the Company and shall be memorialized in the minutes
of the meetings of the Board or held in a confidential file by the Company’s
Human Resources Department.

5.                  Benefits. 

5.1              Life Insurance and Disability Benefits. The Employee shall be
entitled to group term life insurance insuring the Employee’s life during the
term of employment, disability insurance coverage, and accidental death and
dismemberment benefits, including death benefit, in such amounts and in such
coverage as shall be consistent with the insurance coverage programs available
to other salaried employees of the Company,

 

 

--------------------------------------------------------------------------------

 

  

as the same may change from time to time. The Employee shall designate the
beneficiary of such policy and benefits.

5.2              Health Benefits.  The Employee shall be entitled to major
medical and health insurance coverage for the Employee and his immediate family
on such terms, in such amounts and in such coverage as shall be consistent with
the insurance coverage programs available to other salaried employees of the
Company generally, as the same may change from time to time.

5.3              Other Benefits. To the extent such benefits are not
specifically described or duplicated hereinabove in this Paragraph 5, the
Employee shall also be entitled to participate in any and all thrift, profit
sharing, pension and similar benefit plans (not including severance, change in
control or other similar arrangements), now or hereafter maintained by the
Company and offered by the Company to its salaried, management employees
generally, as the same may change from time to time.  In addition, subject to
approval by the Compensation Committee, the Employee shall be eligible to
participate in the Company’s Supplemental Executive Retirement Plan, as in
effect from time to time.

5.4              Expenses.  Subject to such general employee expense account
policies as the Company may from time to time adopt, the Company shall pay or
reimburse the Employee upon presentation of vouchers or invoices for reasonable
expenses incurred by the Employee in the performance of his duties in carrying
out the terms and provisions of this Agreement, including, without limitation,
expenses for such items as entertainment, travel, meals, hotel and similar
items. In the event that any reimbursed expenses are disallowed by the Internal
Revenue Service as deductions to the Company, as the case may be, the Employee
shall retain such reimbursed expense amounts which the Employee shall treat and
report as additional compensation and which the Company shall treat as
deductible salary expense.

5.5              Paid Time Off.  The Employee shall be entitled to 32 days of
paid time off to be taken at times reasonably convenient to the Company and
consistent with the Company’s paid time off policy.  Paid time off shall be
available to the Employee immediately upon the Employee’s commencement of
employment with the Company.

5.6              Company Car.  The Company shall provide the Employee during his
employment under this Agreement with the full time use of a car in accordance
with the Company’s general policy on cars.

5.7              Country Club.  During the Employee’s employment under this
Agreement, the Company shall reimburse the Employee for dues (including
reasonable initiation fees) associated with the Employee’s membership at one
club selected by the Employee and approved by the Company.

5.8              Indemnification.  To the extent permitted by law, the Company
shall indemnify the Employee and hold him harmless from all liability and
claims, whether meritorious or not, including the cost of defense thereof
(including reasonable attorneys’ fees) which have arisen or accrued or which
hereafter may arise or accrue and are based upon any act or omission which the
Employee has taken or committed or hereafter may take or commit on behalf of or
in connection with the Company in his official capacity, so long as the
following conditions are met with respect to such claim or liability: (a) if
such action was taken in the exercise of reasonable business judgment and was
taken in an area within the scope of responsibility of the Employee, or (b) if
not within the scope of the Employee’s responsibility, (i) at the time of such
act or omission the Board had knowledge of the facts or circumstances pursuant
to which such act was taken or such omission occurred and (ii) no written
objection to such act or omission was duly made by the Board.

 

 

--------------------------------------------------------------------------------

 

  

Actions taken by the Employee which are covered by this Agreement specifically
include (by way of illustration), but are not limited to, (a) the payment of any
salary, bonus or other compensation to any officer, director, or employee, (b)
the reimbursement or payment of any expenses incurred by any such officer,
director or employee, (c) the making or retention of any investments (including,
without limitation, loans) by the Company, or (d) injury claims against the
Company or the Employee based on negligence or other alleged tortious actions
and which arise in connection with the conduct of the Company’s business.

The Employee shall indemnify the Company and hold it harmless from all liability
and claims, whether meritorious or not, including the cost of the defense
thereof (including reasonable attorneys’ fees) which have arisen or accrued or
which hereafter may arise or accrue and are based upon acts taken without the
consent or approval of the Board of Directors of the Company and which represent
the Employee’s deliberate malfeasance or gross negligence.

6.                  Termination.  The Company may terminate the Employee’s
employment without Cause (as defined below), subject to the requirements of
applicable law, on account of the Employee’s Disability (as defined below), in
either case, at any time, with 90 days’ advance written notice (or pay in lieu
thereof). The Company may terminate the Employee’s employment for Cause at any
time without notice. The Employee may terminate his employment at any time for
any reason, with 90 days’ advance written notice (or such shorter notice as the
Company shall then accept). Upon termination, the Employee shall be entitled
only to such compensation and benefits as described in this Paragraph 6 and, if
applicable, the Employee shall immediately resign his position as a member of
the Board and any committee thereof, from his position as the Executive Vice
President and Treasurer of the Company, and his position as a member of the
board of directors of any Affiliate and any committee thereof.

6.1              Termination without Cause or Resignation due to an Adverse
Change. If the Employee’s employment ceases due to a termination by the Company
without Cause or a resignation by the Employee due to an Adverse Change (as
defined below), the Employee shall be entitled to:

6.1.1        payment of all accrued and unpaid base salary through the date of
such termination;

6.1.2        payment for all accrued but unused vacation days;

6.1.3        payment of any bonus payable with respect to a period ending prior
to such termination;

6.1.4        bi-weekly compensation continuation payments for a period equal to
the Non-Competition Period, with each payment equal to 1/26 of the Average
Annual Compensation (provided, however, that it is understood that Employee
shall not participate in any benefit plans covering employees, except as
specifically stated in this Paragraph 6), which amount shall be paid in regular
payroll installments over the Non-Competition Period following the Employee's
termination date;

6.1.5        if the Employee participates in any defined benefit plan maintained
by the Company or one of its Affiliates immediately before the Employee’s
termination date (whether such plan is tax qualified or nonqualified), the
Employee shall accrue an additional, fully vested benefit under the Company’s
nonqualified pension plan (which shall be paid at the time and in the form
determined under the nonqualified pension plan and shall be determined in all
respects pursuant to the terms of the applicable defined benefit pension
plan(s)) equal to the difference between (a) the benefit that the Employee would
have accrued under all defined benefit pension plans of the Company or its
Affiliates in which the Employee participated immediately before the Employee’s
termination date, taking into account the compensation paid to the Employee
under Subparagraph 6.1.4 as compensation for purposes of the applicable plan and
increasing the Employee’s years of benefit

 

 

--------------------------------------------------------------------------------

 

  

service under the applicable plan by the number of years in the Non-Competition
Period, and (b) the actual benefit due to the Employee under all defined benefit
pension plans of the Company and its Affiliated in which the Employee
participated immediately before the Employee’s termination date; and

6.1.6        the employee benefits listed below for the remainder of the
Non-Competition Period, in the form and manner set forth below:

(a)        provided that the Employee is eligible for and timely elects COBRA
continuation coverage, during the 18-month period following the Employee’s
termination date, the Company will reimburse the Employee for the monthly COBRA
cost of continued coverage for the Employee, and, where applicable, his spouse
and dependents, paid by the Employee under the Company’s group health plan
pursuant to section 4980B of the Code, less the amount that the Employee would
be required to contribute for such health coverage if the Employee were an
active employee of the Company (the “Monthly COBRA Costs”).  Following the
foregoing 18-month period, if the Employee secures an individual policy for
health coverage for himself and, where applicable, his spouse and dependents,
the Company will reimburse the Employee for the monthly cost of such coverage
for the period commencing on the first day following the 18-month period and
ending on the last day of the Non-Competition Period; provided that the amount
of the Company’s reimbursement for any month during this period will not exceed
the Monthly COBRA Costs; 

(b)        a payment each month for a number of months equal to the number of
months in the Non-Competition Period, equal to the monthly premium cost (less
any employee portion of such premium costs) the Company would have paid for
coverage for the Employee under the applicable life insurance and accidental
death and dismemberment policy(ies) which insured the Employee during the term
of his employment had the Employee remained employed by the Company during the
Non-Competition Period; and

(c)        a payment each month for a number of months equal to the number of
months in the Non-Competition Period, equal to the monthly premium cost (less
any employee portion of such premium costs) the Company would have paid for
coverage under the applicable disability insurance policy(ies) of the Company
which insured the Employee during the term of his employment had the Employee
remained employed by the Company during the Non-Competition Period.

            Except as otherwise provided  in Subparagraph 6.1, all compensation
and benefits shall cease at the time of such termination and the Company shall
have no further liability or obligation by reason of such termination.  The
separation payments and benefits described in this Subparagraph 6.1 shall be
paid (or in the case of the payments described in Subparagraphs 6.1.4 and 6.1.6
shall begin to be paid) within 60 days after the Employee’s termination date,
subject to the Employee’s execution and delivery of an effective release as
described below in Subparagraph 6.4. 

            Notwithstanding anything herein to the contrary, if, at the time of
the Employee’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and the
Employee is a “specified employee” (as such term is defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under section 409A of
the Code, then the Company shall postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Employee) that are not otherwise
paid within the  “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4) and/or the “separation pay exception” under Treas. Reg.
§1.409A-1(b)(9)(iii), until the first

 

 

--------------------------------------------------------------------------------

 

  

payroll date that occurs after the date that is six months following the
Employee’s “separation of service” with the Company.  If any payments are
postponed due to such requirements, such postponed amounts shall be paid in a
lump sum to the Employee on the first payroll date that occurs after the date
that is six months following the Employee’s “separation of service” with the
Company.  If the Employee dies during the postponement period prior to the
payment of postponed amount, the amounts withheld on account of section 409A of
the Code shall be paid to the personal representative of the Employee’ s estate
within 60 days after the date of the Employee’s death.  A “specified employee”
shall mean an employee who, at any time during the 12-month period ending on the
identification date, is a “specified employee” under section 409A of the Code,
as determined by the Compensation Committee or its designee.  The determination
of specified employees, including the number and identity of persons considered
specified employees and the identification date, shall be made by the
Compensation Committee or its designee in accordance with the provisions of
sections 416(i) and 409A of the Code and the regulations issued thereunder.

6.2              Other Terminations.  If the Employee’s employment ceases for
any reason other than as described in Subparagraph 6.1, above (including, but
not limited, to (a) termination by the Company for Cause, (b) as a result of the
Employee’s death or termination by the Company on account of the Employee’s
Disability (as defined below), (c) resignation by the Employee in the absence of
an Adverse Change or (d) attainment of the Employee’s Normal Retirement Date
described in Subparagraph 3.2), then the Employee shall receive payment for his
accrued and unpaid base salary through the date of such cessation. All
compensation and benefits shall cease at the time of such termination and,
except as otherwise provided herein or in the applicable employee benefit plans
of the Company, the Company shall have no further liability or obligation by
reason of such termination.

6.3              Claims.  Any claims for benefits under Paragraph 6 of the
Agreement shall be governed by the claims procedures in the Susquehanna
Bancshares, Inc. Key Employee Severance Pay Plan, as amended from time to time.
However, the severance benefit provisions of this Agreement shall govern in lieu
of the severance provisions of such Plan. Except as specifically provided in
this Agreement, the benefits provided under this Agreement in the case of a
termination shall be in lieu of those provided by the Company and its Affiliates
under any other severance plans.

6.4              Release.  Notwithstanding any other provision of this
Agreement, any severance or termination payments or benefits herein described
are conditioned on the Employee’s execution and delivery to the Company of an
effective general release and non-disparagement agreement in a form prescribed
by the Company and in a manner consistent with the requirements of the Older
Workers Benefit Protection Act and any applicable state law.  In no event shall
the timing of Employee’s execution of the general release, directly or
indirectly, result in the Employee designating the calendar year of payment, and
if a payment that is subject to execution of the general release could be made
in more than one taxable year, payment shall be made in the later taxable year.

6.5              Other Rights.  Nothing in this Agreement is intended to limit
the Employee’s right to (a) payment or reimbursement for welfare benefit claims
incurred prior to the cessation of his employment under any group insurance
plan, policy or arrangement of the Company in accordance with the terms of such
plan, policy or arrangement, (b) elect COBRA Benefits in accordance with
applicable law, or (c) receive a distribution of vested accrued benefits from
any employee pension benefit plan in accordance with the terms of that plan.

7.                  Change in Control. 

7.1              Effect of a Change in Control. 

 

 

--------------------------------------------------------------------------------

 

  

7.1.1        Effect on LTI/STI Rights.  With respect to any long-term,
short-term or any similar incentive program cycle in effect at the time of a
Change in Control:

(a)                Employee shall become fully and immediately vested in his
incentive awards upon the occurrence of the Change in Control; and

(b)               subject to the requirements of section 409A of the Code, such
incentive awards shall be paid at target levels and shall be paid to the
Employee in a single lump sum payment between January 1 and March 15 of the
calendar year following the end of the incentive program cycle for which the
incentive award was earned, without regard to whether Employee remains employed
by the Company and without regard to the performance of Employee during those
incentive program cycles.

7.1.2        Effect on Pension Rights.  In the event of a termination of
employment providing for payment of benefits under Subparagraph 6.1, the
Employee shall accrue an additional, fully vested benefit under the Company’s
nonqualified pension plan (which shall be paid at the time and in the form
determined under the nonqualified pension plan and shall be determined in all
respects pursuant to the terms of the applicable defined benefit pension
plan(s)) equal to the difference between:

(a)                the benefit that the Employee would have accrued under all
defined benefit pension plans of the Company or its Affiliates in which the
Employee participated immediately prior to the Change in Control (whether tax
qualified or nonqualified), assuming:

(i)                 the Employee remained continuously employed by the Company
until the third anniversary of the Change in Control,

(ii)               the Employee’s compensation for purposes of calculating
benefits under such defined benefit pension plan increased at a rate of four
percent per year for the period of imputed service described above in
Subparagraph 7.1.2(a)(i), and

(iii)             the terms of all such defined benefit pension plans remained
identical to those in effect immediately prior to the Change in Control; and

(b)               the actual benefit due to the Employee under all defined
benefit pension plans of the Company and its Affiliates in which the Employee
participated immediately prior to the Change in Control.

7.1.3        Effect on Restrictive Covenants.  Upon the occurrence of a Change
in Control, the one year period referenced in Paragraph 11.1 shall be revised
automatically to equal the greater of one year or the period extending from the
date of the termination of active employment to the third anniversary of the
Change in Control.

7.1.4        Transition Services.  For two years following cessation of
employment after any Change in Control, the Employee agrees to remain available
to provide the Company with transition assistance on matters with which the
Employee was involved during his employment. The Employee shall render such
assistance in a timely manner on reasonable notice from the Company. The
Employee shall not be entitled to any separate compensation for the services
described in this Paragraph (other than reimbursement for reasonable
out-of-pocket expenses actually incurred). The Company agrees to provide
reasonable advance notice of the need for the Employee’s assistance and shall
exercise reasonable efforts to schedule and limit such matters so as to avoid
interfering with the Employee’s personal and other professional obligations.

 

 

--------------------------------------------------------------------------------

 

  

7.2              Parachute Payments. 

7.2.1        Anything in this Agreement to the contrary notwithstanding, in the
event that a Change in Control occurs and it shall be determined that any
payment or distribution by the Company or its Affiliates to or for the benefit
of the Employee, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (“Total Payments”) would
otherwise exceed the amount (the “Safe Harbor Amount”) that may be received by
the Employee without the imposition of an excise tax under section 4999 of Code,
then the Total Payments shall be reduced to the extent, and only to the extent,
necessary to assure that their aggregate present value, as determined in
accordance the applicable provisions of section 280G of the Code, does not
exceed the greater of the following dollar amounts (the “Benefit Limit”):

(a)        the Safe Harbor Amount, or

(b)        the greatest after-tax amount payable to the Employee after taking
into account any excise tax imposed under section 4999 of the Code on the Total
Payments.

7.2.2        All determinations to be made under this Paragraph 7.2 shall be
made by an independent public accounting firm chosen by the Company (the
“Accounting Firm”).  In determining whether such Benefit Limit is exceeded, the
Accounting Firm shall make a reasonable determination of the value to be
assigned to the restrictive covenants in effect for the Employee pursuant to
Paragraphs 8, 10 and 11 of this Agreement, and the amount of the Employee’s
potential parachute payment under section 280G of the Code shall reduced by the
value of those restrictive covenants to the extent consistent with section 280G
of the Code.

7.2.3        In the event the Internal Revenue Service notifies the Employee of
an inquiry with respect to the applicability of section 280G of the Code or
section 4999 of the Code to any payment by the Company or its Affiliates, or
assessment of tax under section 4999 of the Code with respect to any payment by
the Company or its Affiliates, the Employee shall provide notice to the Company
of such inquiry or assessment within 10 days, and shall take no action with
respect to such inquiry or assessment until the Company has responded thereto
(provided such response is timely with respect to the inquiry or assessment).
The Company shall have the right to appoint an attorney or accountant to
represent the Employee with respect to such inquiry or assessment, and the
Employee shall fully cooperate with such representative as a condition of the
Agreement with respect to such inquiry or assessment.

7.2.4        All of the fees and expenses of the Accounting Firm in performing
the determinations referred to in Paragraph 7.2 shall be borne solely by the
Company.

7.2.5        To the extent a reduction to the Total Payments is required to be
made in accordance with this Paragraph 7.2, such reduction and/or cancellation
of acceleration of equity awards shall occur in the order that provides the
maximum economic benefit to the Employee.  In the event that acceleration of
equity awards is to be reduced, such acceleration of vesting also shall be
canceled in the order that provides the maximum economic benefit to the
Employee. Notwithstanding the foregoing, any reduction shall be made in a manner
consistent with the requirements of section 409A of the Code and where two
economically equivalent amounts are subject to reduction but payable at
different times, such amounts shall be reduced on a pro rata basis, but not
below zero.

7.3              Enforcement.  Following any Change in Control, the Company
shall pay all legal fees and costs incurred by the Employee to enforce his
rights under this Agreement if (a) he is required to initiate a proceeding to
enforce such rights and (b) he is awarded any relief in that proceeding.

 

 

--------------------------------------------------------------------------------

 

  

8.                  Confidential Information.  During the term of employment,
and at any time thereafter, the Employee shall not, without the consent of a
senior officer of the Company, disclose to any person, firm or corporation
(except, during the term of his employment, to the extent necessary to perform
his duties hereunder) any customer lists, trade secrets, reports,
correspondence, mailing lists, manuals, price lists, employee lists, prospective
employee lists, letters, records or any other confidential information relating
to the business of the Company or any Affiliate of the Company and shall not,
without the consent of a senior officer of the Company, deliver any oral address
or speech or publish, or knowingly permit to be published, any written matter in
any way relating to confidential information regarding the business of the
Company or any Affiliate.

9.                  Property Rights.  The Employee agrees that all literary
work, copyrightable material or other proprietary information or materials
developed by the Employee during the term of this Agreement and relating to, or
capable of being used or adopted for use in, the business of the Company shall
inure to and be the property of the Company and must be promptly disclosed to
the Company. Both during employment by the Company and thereafter, the Employee
shall, at the expense of the Company, execute such documents and do such things
as the Company reasonably may request to enable the Company or their nominee (i)
to apply for copyright or equivalent protection in the United States, Canada and
elsewhere for any literary work hereinabove referred in this Paragraph, or (ii)
to be vested with any such copyright protection in the United States, Canada and
elsewhere.

10.              Non-Disparagement.  Upon termination of employment hereunder,
the Employee shall not malign, criticize or otherwise disparage the Company, the
Affiliates or their respective officers, employees or directors.

11.              Non-Competition. 

11.1          During the Period of Employment hereunder and then for one year
following the Employee’s termination of employment for any reason

11.1.1    the Employee shall not directly for himself or any third party, become
engaged in any business or activity which is directly in competition with any
services or financial products sold by, or any business or activity engaged in
by, the Company or any of its Affiliates, including, without limitation, any
business or activity engaged in by any federally or state chartered bank,
savings bank, savings and loan association, trust company and/or credit union,
and/or any services or financial products sold by such entities, including,
without limitation, the taking and accepting of deposits, the provision of trust
services, the making of loans and/or the extension of credit, brokering loans
and/or leases and the provision of insurance and investment services, within a
25 mile radius of any office or facility of the Company or any of its
Affiliates. This provision shall not restrict the Employee from owning or
investing in publicly traded securities of financial institutions, so long as
his aggregate holdings in any financial institution do not exceed 10% of the
outstanding capital stock of such institution.

11.1.2    the Employee shall not solicit any person who was a customer of the
Company or any of its Affiliates during the period of the Employee’s employment
hereunder, or solicit potential customers who are or were identified through
leads developed during the course of employment with the Company, or otherwise
divert or attempt to divert any existing business of the Company or any of its
Affiliates within any area of 100 miles of any office or facility of the Company
or any of its Affiliates.

11.1.3    the Employee shall not, directly for himself or any third party,
solicit, induce, recruit or cause another person in the employment of the
Company or any of its Affiliates to terminate his employment for the purposes of
joining, associating, or becoming employed with any business or activity which
is in

 

 

--------------------------------------------------------------------------------

 

  

competition with any services or financial products sold, or any business or
activity engaged in, by the Company or any of its Affiliates.

11.2          The Employee understands that in the event of a violation of any
provision of this Agreement, the Company shall have the right to seek injunctive
relief, in addition to any other existing rights provided in this Agreement or
by operation of law, without the requirement of posting bond. The Employee
understands that the Company may suspend future payments of the compensation
continuation payments and benefits provided in Subparagraph 6.1, may forfeit the
additional pension benefit provided under Subparagraph 7.1.2, and may seek, as a
remedy, a return of any prior compensation continuation payments made under
Subparagraph 6.1.4. The remedies provided in this Paragraph shall be in addition
to any legal or equitable remedies existing at law or provided for in any other
agreement between the Employee and the Company or any of its Affiliates, and
shall not be construed as a limitation upon, or as an alternative or in lieu of,
any such remedies. If any provisions of this Paragraph shall be determined by a
court of competent jurisdiction to be unenforceable in part by reason of it
being too great a period of time or covering too great a geographical area, it
shall be in full force and effect as to that period of time or geographical area
determined to be reasonable by the court.

11.3          In the event of a Change in Control, the Employee acknowledges
that the provisions of Paragraph 11 hereof shall extend to any offices or
facilities of any business that becomes an affiliate of or successor to the
Company or any of its Affiliates on account of such Change in Control and that
the period specified in Subparagraph 11.1 shall be three years instead of one
year.

12.              Preemptive Considerations.  Notwithstanding anything to the
contrary set forth herein:

12.1          If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Company’s or any of its Affiliates’ affairs
by a notice served under Section 8(e)(3) or (g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. 1818(e)(3) and (g)(1)) or any amendments or supplements
thereto, the Company’s obligations under this Agreement shall be suspended as of
the date of service unless stayed by appropriate proceedings. If the charges in
the notice are dismissed, the Company may in its discretion (i) pay the Employee
all or part of the compensation withheld while this Agreement’s obligations were
suspended, and (ii) reinstate (in whole or in part) any of its obligations which
were suspended.

12.2          If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Company’s or its Affiliates’ affairs by an
order issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. 1818 (e)(4) or (g)(1)) or any amendments or supplements thereto,
or equivalent provisions relating to a regulator with supervisory authority over
the Company or its Affiliates, all obligations of the Company and its Affiliates
under the contract shall terminate as of the effective date of the order, but
vested rights of the parties shall not be affected.

12.3          If the Company or any Affiliate is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act or equivalent provisions
relating to a regulator with supervisory authority over the Company or its
Affiliates), all obligations under this Agreement shall terminate as of the date
of default, but this Subparagraph 12.3 shall not affect any vested rights of the
parties.

13.              Records.  Upon the termination of employment hereunder, the
Employee shall deliver to the Company all correspondence, reports, customer
lists, office keys, manuals, advertising brochures, sample contracts, price
lists, employee lists, prospective employee lists, mailing lists, letters,
records and any and all other documents pertaining to or containing information
relative to the business of the Company, and the

 

 

--------------------------------------------------------------------------------

 

  

Employee shall not remove any of such records either during the course of
employment or upon the termination thereof.

The Employee understands that in the event of a violation of the provisions of
this Paragraph 13, the Company shall have the right to seek injunctive relief,
in addition to any other existing rights provided herein or by operation of law,
without the requirement of posting bond. The remedies provided in this Paragraph
13 shall be in addition to any legal or equitable remedies existing between the
Employee and the Company, and shall not be construed as a limitation upon, or as
alternative or in lieu of, such remedies.

14.              Survival.  Notwithstanding anything to the contrary in this
Agreement, the parties agree that the Employee’s obligations under Paragraphs 8,
9, 11, and 13 of this Agreement shall continue despite the expiration of the
term of this Agreement or its termination.

15.              Definitions. For purposes of this Agreement: 

15.1          The term “Adverse Change” shall include and be limited to (A) a
significant change in the nature or scope of the Employee’s duties as set forth
in the first  sentence of Paragraph 2 hereof such that the Employee has been
reduced to a position of materially lesser authority, status or responsibility
(provided, however, for purposes of this Subparagraph, in circumstances not
involving a Change in Control, so long as the Employee remains a senior officer
(which shall mean and include any officer position with the Company above the
position of vice president), an Adverse Change shall not be deemed to have
occurred), or the time required to be spent by the Employee 60 miles or more
beyond the Company’s geographic market area shall be increased without the
Employee’s consent by more than 20%, as compared to the average of the two (2)
preceding years, (B) a material reduction in the Employee’s base compensation,
(C) any other material and willful breach by the Company of any other provision
of this Agreement, or (D) delivery by the Company of notice of its intention not
to renew this Agreement; provided that Employee is willing and able to execute a
new contract providing terms and conditions substantially similar to those in
this Agreement and to continue providing services to the Company. 

However, none of the foregoing events or conditions shall constitute an Adverse
Change unless: (x) the Employee provides the Company with written objection to
the event or condition within 60 days following the occurrence thereof, (y) the
Company does not reverse or otherwise cure the event or condition within 30 days
of receiving that written objection, and (z) the Employee resigns his employment
within 60 days following the expiration of the 30-day cure period.  If the
Employee’s termination occurs after such time, the termination shall be treated
as a termination other than for Adverse Change and the Employee shall not be
entitled to severance benefits under this Agreement.

15.2          The term “Affiliate” shall mean with respect to the Company,
persons or entities controlling, controlled by or under common control with the
Company.

15.3          The term “Average Annual Compensation” shall mean, as of any date,
the arithmetic average of the base salary and annual bonuses received by the
Employee with respect to the three most recently completed calendar years;
provided, however, if the Employee has compensation for less than three
completed calendar years but at least two completed calendar years, Average
Annual Compensation shall mean the arithmetic average of the base salary and
annual bonuses received by the Employee with respect to the two most recently
completed calendar years, and if the Employee has less than two completed
calendar years of compensation, Average Annual Compensation shall mean base
salary and annual bonus received by the Employee with respect to the most
recently completed calendar year.

 

 

--------------------------------------------------------------------------------

 

  

15.4          The term “Board” shall mean the Board of Directors of the Company.

15.5          The term “Cause” shall mean any of the following: (a) the
Employee’s personal dishonesty; (b) the Employee’s incompetence; (c) the
Employee’s willful misconduct; (d) the Employee’s breach of fiduciary duty
involving personal profit; (e) the Employee’s intentional failure to perform
stated duties; (f) the Employee’s willful violation of any law, rule or
regulation (other than traffic violations or similar offenses); (g) the issuance
of a final cease-and-desist order by a state or federal agency having
jurisdiction over the Company or any entity which controls the Company to the
extent such cease-and-desist order requires the termination of the Employee; or
(h) a material breach by the Employee of any provision of this Agreement.

15.6          The term “Change in Control” shall mean the first to occur, after
the date hereof, of any of the following:

(a)                if any Person is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its subsidiaries) representing 25% or more of either the then
outstanding shares of stock of the Company or the combined voting power of the
Company’s then outstanding securities;

(b)               if during any period of 24 consecutive months during the
existence of this Agreement commencing on or after the date hereof, the
individuals who, at the beginning of such period, constitute the Board (the
“Incumbent Directors”) cease for any reason other than death to constitute at
least a majority thereof; provided that a director who was not a director at the
beginning of such 24-month period shall be deemed to have satisfied such
24-month requirement (and be an Incumbent Director) if such director was elected
by, or on the recommendation of or with the approval of, at least two-thirds of
the directors who then qualified as Incumbent Directors either actually (because
they were directors at the beginning of such 24-month period) or by prior
operation of this clause (b);

(c)                the consummation of a merger or consolidation of the Company
with any other corporation other than (A) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the beneficial owner, as
defined in clause (a), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or its subsidiaries) representing 40% or more
of either the then outstanding shares of stock of the Company or the combined
voting power of the Company’s then outstanding securities; or

(d)               the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company, or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 60% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportion as their ownership of the Company immediately
prior to such sale.

 

 

--------------------------------------------------------------------------------

 

  

Upon the occurrence of a Change in Control, no subsequent event or condition
shall constitute a Change in Control for purposes of this Agreement, with the
result that there can be no more than one Change in Control hereunder.

15.7          The term “Code” shall mean the Internal Revenue Code of 1986, as
amended and the regulations promulgated thereunder.

15.8          The term “Company” shall mean the Company as hereinbefore defined
or any entity succeeding to substantially all of the assets and business of the
Company.

15.9          The term “Compensation Committee” shall mean the Compensation
Committee of the Board.

15.10      The terms “COBRA” and “COBRA Benefits” shall refer to continued group
health insurance benefits under sections 601-607 of the Employee Retirement
Income Security Act of 1974, as amended, (29 U.S.C. part 6) Act and the
regulations promulgated thereunder.

15.11      The term “Disability” means a condition entitling the Employee to
benefits under the Company’s long term disability plan, policy or arrangement;
provided, however, that if no such plan, policy or arrangement is then
maintained by the Company and applicable to the Employee, “Disability” will mean
the Employee’s inability to perform his duties under this Agreement due to a
mental or physical condition that can be expected to result in death or that can
be expected to last (or has already lasted) for a continuous period of 180 days
or more. Termination as a result of a Disability will not be construed as a
termination “without Cause.”

15.12      The term “Non-Competition Period” shall mean, with respect to a
specified cessation of employment, the one year period following the Employee’s
termination date; provided that on and after the occurrence of a Change in
Control, the Non-Competition Period shall mean, with respect to a specified
cessation of employment, the three year period following the Employee’s
termination date.

15.13      The term “Normal Retirement Date” shall mean the last business day in
the calendar year in which the Employee attains the age of 65.

15.14      The term “Period of Employment” shall have the meaning described in
Paragraph 3.

15.15      The term “Person” shall have the meaning ascribed thereto by Section
3(a)(9) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), as
modified and used in Sections 13(d) and 14(d) thereof (except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportion as their ownership of stock of the Company, or (v) such Employee or
any “group” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act) which includes the Employee).

16.              Miscellaneous. 

16.1          Assignment.  This Agreement (including, without limitation,
Paragraph 11 hereof relating to non-competition) shall be binding upon the
parties hereto, the heirs and legal representatives of the Employee and the
successors and assigns of the Company.

 

 

--------------------------------------------------------------------------------

 

  

16.2          Prohibited Assignment.  The Employee shall have no right to
exchange, convert, encumber or dispose of the rights to receive the benefits or
payments under this Agreement, which payments, benefits and rights thereto are
expressly declared to be non-assignable and non-transferable.

16.3          Notices. Any notice required, permitted or intended to be given
under this Agreement shall be in writing and shall be deemed to have been given
only if delivered personally or sent by registered or certified mail, return
receipt requested, postage prepaid to the appropriate address shown below, or
such revised address as is delivered to the other party by the same means.

(a)                Notices to the Company shall be sent to:

Susquehanna Bancshares, Inc.

Attn. Director of Human Resources

26 North Cedar Street P.O. Box 1000

Lititz, PA  17543-7000

 

(b)               Notices to the Employee shall be sent to the most recent
address
                                    on file with the Company.

16.4          Entire Agreement.  This Agreement constitutes the entire agreement
between the parties in connection with the subject matter hereof, supersedes any
and all prior agreements or understandings between the parties, including the
offer letter from the Company to the Employee dated May __, 2012 (other than the
provisions relating to the right to receive a restricted stock grant and
nonqualified stock option grant and relocation assistance), and may only be
changed by agreement in writing between the parties.

16.5          Construction. This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without
application of the principles of conflicts of laws.

16.6          Paragraph Headings. The Paragraph headings herein have been
inserted for convenience of reference only and shall in no way modify or
restrict any of the terms or provisions hereof.

16.7          Section 409A of the Code.  This Agreement shall be interpreted to
avoid any penalty sanctions under section 409A of the Code.  If any payment or
benefit cannot be provided or made at the time specified herein without
incurring sanctions under section 409A of the Code, then such benefit or payment
shall be provided in full at the earliest time thereafter when such sanctions
shall not be imposed.  The Employee shall be solely responsible for any tax
imposed under section 409A of the Code and in no event shall the Company have
any liability with respect to any tax, interest or other penalty imposed under
section 409A of the Code.  For purposes of section 409A of the Code, all
payments to be made upon a termination of employment under this Agreement may
only be made upon the Employee’s “separation from service” (within the meaning
of such term under section 409A of the Code).  In no event shall the Employee,
directly or indirectly, designate the calendar year of payment, except as
permitted under section 409A of the Code.  All reimbursements and in kind
benefits provided under this Agreement shall be made or provided in accordance
with the requirements of section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement shall be for expenses incurred during
the Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement, or in kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense shall be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in kind benefits is not subject
to liquidation or exchange for another benefit.

 

 

--------------------------------------------------------------------------------

 

  

16.8          Recoupment Policy. The Employee agrees that the Employee will be
subject to any compensation clawback or recoupment policies that may be
applicable to Employee as an executive of the Company, as in effect from time to
time and as approved by the Board or a duly authorized committee thereof,
whether or not approved before or after the effective date of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement the day and year first above written.

 

SUSQUEHANNA BANCSHARES, INC.

 

 

 

 

Attest:                                                          

By: /s/Elizabeth E. Lytle                            

 

Elizabeth E. Lytle

 

 

 

 

 

 

 

Michael W. Harrington

Witness:

 

 

 

 

 

                                                                     

/s/ Michael W. Harrington                

 

 

 

 

 

 

--------------------------------------------------------------------------------

 